Case 0:18-cv-62737-RS Document 97 Entered on FLSD Docket 06/17/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 In the matter of: Civil Case Transfers to
 District Judge Rodney Smith


 Floridians for Solar Choice, Inc. v. Paparella                              Case No. 15-cv-62688
 Anaya v. Jones                                                              Case No. 17-cv-62058
 Dalberiste v. GLE Associates, Inc.                                          Case No. 18-cv-62276
 Larke v. AS Fiorella Schiffahrtsgesellschaft MBH & Co KG                    Case No. 18-cv-62544
 Temurian v. Piccolo                                                         Case No: 18-cv-62737
 Fairways of Sunrise Homeowners Assoc., Inc. v. Rockhill Ins. Co.            Case No. 18-cv-62954
 Hoffman v. Acting Comm’r of Social Security                                 Case No. 18-cv-80163
 Elfus v. Impact Sports Basketball LLC                                       Case No. 18-cv-80752
 Fernandez v. Wells Fargo Bank, N.A.                                         Case No. 19-cv-21720
 Auf v. Howard University                                                    Case No. 19-cv-22065
 Telasco v. The Florida Bar                                                  Case No. 19-cv-22135
 Pure Fresh, LLC v. Liaison Can./U.S. Logistics (USA) Corp.                  Case No. 19-cv-60079
 Simmons v. Monterey Financial Services, LLC                                 Case No. 19-cv-60611
 Itayim v. The Keyes Company                                                 Case No. 19-cv-60719
 Pagano v. Pekrol                                                            Case No. 19-cv-60891
 Co v. Santander Consumer USA, Inc.                                          Case No. 19-cv-60959
 Southam v. Red Wing Brands of America, Inc.                                 Case No. 19-cv-61255
 Galvan v. Marketsource, Inc.                                                Case No. 19-cv-61307
 Lewis v. Tony                                                               Case No. 19-cv-61431
 U.S. Secs. & Exchange Comm’n v. Brown                                       Case No. 19-mc-80503

                                 ORDER OF REASSIGNMENT

        The above-styled cases have been selected by the Clerk of Court utilizing a random

 selection procedure to insure the fair and impartial reassignment of cases from the undersigned

 District Judge to the newly appointed District Judge Rodney Smith.

        Prior to executing this Order, the undersigned has reviewed the files and has ruled upon all

 pending ripe motions that have not been referred to the paired Magistrate Judge, and which are

 fully briefed, in accordance with the policy established by the Judges of the Southern District of

 Florida (see Internal Operating Procedures, Section 2.05.03 -2.05.04).
Case 0:18-cv-62737-RS Document 97 Entered on FLSD Docket 06/17/2019 Page 2 of 2



        It is ORDERED that the above-styled actions are REASSIGNED to the calendar of the

 Honorable Rodney Smith as of June 17, 2019 for all further proceedings.

        It is further ORDERED that all currently pending hearings set before the undersigned

 Judge are TERMINATED and are to be rescheduled by District Judge Rodney Smith.

        It is further ORDERED that all deadlines will REMAIN IN EFFECT unless altered by

 District Judge Rodney Smith.

        It is further ORDERED that all pleadings hereafter filed shall bear the assigned case

 number followed by the initials RS in lieu of the present initials.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 17, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 All counsel of record/pro se parties

 Magistrate Judge Alicia O. Valle

 Magistrate Judge Bruce E. Reinhart

 Magistrate Judge Lauren F. Louis




                                                   2
